Citation Nr: 0215798	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-01 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from May 
1992 to May 1998.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied a rating in 
excess of 10 percent for chronic low back pain.


FINDINGS OF FACT

The veteran's chronic low back pain is manifested by 
characteristic pain on motion and muscle spasm; severe strain 
or more than moderate limitation of motion is not shown.  


CONCLUSION OF LAW

A 20 percent rating is warranted for the veteran's low back 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.71a, Codes 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminates the concept of a well-
grounded claim, and provides, among other things, for notice 
and assistance to claimants under certain circumstances.  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.  

The RO did not have the benefit of the explicit provisions of 
the VCAA when it first adjudicated the issue in this case in 
June 1999.  The case has now been reviewed under the VCAA.  
The veteran was advised of this in a March 2002 supplemental 
statement of the case (SSOC).  After reviewing the claims 
folder, the Board finds that there has been substantial 
compliance with the pertinent mandates in the VCAA and 
implementing regulations.  Well-groundedness is not an issue.  
In the June 1999 RO decision, in a statement of the case in 
October 1999, and in the SSOC in March 2002, the veteran was 
given notice of the information and medical evidence 
necessary to substantiate his claim, and of what was of 
record.  

VA's duty to notify also includes the duty to tell the 
veteran what evidence, if any, he is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  In September 2002, the Board sent a letter to the 
veteran explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the veteran was notified in this letter what 
information and evidence he needed to submit in order to 
substantiate his claim, and what evidence and information VA 
would obtain.  The letter explained that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  He was also 
asked to provide specific information and evidence needed in 
his case.  Further, he was advised that it remained his 
responsibility to ensure VA received relevant records.  He 
did not respond to the Board's letter.  Accordingly the Board 
finds that the duty to notify is satisfied.  

The RO has obtained the veteran's service medical records, 
all identified medical records from his private medical care 
providers, and VA outpatient records, and he has been 
accorded a VA examination.  There is no indication that there 
is any relevant evidence outstanding.  In sum, development 
has been completed to the extent possible; VA duties to 
inform and assist are met; and the veteran is not prejudiced 
by the Board's review of the case based on the current 
record.  

Background

Essentially, the veteran contends that the service-connected 
chronic low back pain is more severe than reflected by the 
current 10 percent rating.  

The record reflects that the veteran had a chronic low back 
condition in service that existed more than four years.  He 
received physical therapy and osteopathic manipulation 
therapy in service for more than two years.  A December 1997 
Medical Evaluation Board (MEB) summary indicates that 
computed tomography scans in October 1995 showed a slight 
disc bulge at L4-5.  The summary also reveals that X-ray 
studies in 1994 showed spina bifida occulta at S1, and that 
X-rays in 1997 were normal.  The veteran was on lifting 
restrictions.  It was recommended that he continue aerobic 
and stretching exercises, and take non-steroid anti-
inflammatory medication as needed.  A Physical Evaluation 
Board in February 1998 reported a diagnosis of chronic low 
back pain, and noted that the veteran's "medical condition 
has not prevented him from performing the duties of his 
office, grade, rank or rating."

Postservice medical evidence includes records from the 
veteran's chiropractor revealing that he was seen on 
approximately 26 occasions from January to March 1999.  On 
two occasions, the chiropractor noted that the veteran had 
severe back pain.  On one occasion muscle spasm of the lumbar 
spine was noted.  

On VA examination in March 1999, the veteran reported that 
since he first experienced low back pain during service, the 
pain had progressed in severity to a degree where it was 
"constant, averaging 6/10, but sometimes reaching 10/10 . . 
. ."  He stated that the low back pain did not radiate, but 
it occasionally kept him awake at night, and was aggravated 
by coughing or sneezing.  Examination revealed he was in no 
acute distress.  He had a normal gait, and ambulated without 
an assistive device.  He moved about the examining room, and 
mounted and dismounted the examining table.  He was able to 
hop on either foot, heel and toe walk, and squat and rise.  
Range of motion of the lumbar spine was to 90 degrees on 
flexion, and to 15 degrees on extension.  There was full 
lateral flexion and rotation.  Knee reflexes were 2+, 
bilaterally, and ankle reflexes were 2+, bilaterally.  
Straight leg raising was negative.  There was sciatic notch 
tenderness on the left and slight tenderness on the right.  
Bilateral paraspinal muscle spasm was noted.  There was mild 
left convexity scoliosis of the thoracolumbar spine.  No 
sensory or motor deficits were found.  X-ray views of the 
lumbar spine demonstrated minimal lower lumbar levoscoliotic 
curvature.  There was slight posterior wedging of the L5 
vertebral body, and minimal narrowing of L5-6 disc space 
posteriorly.  No other localizing signs of bone or soft 
tissue abnormality were observed.  The diagnosis was chronic 
lumbosacral strain, with no radiculopathy.  

VA outpatient records dated in March and September 1999 
reveal clinical care for low back pain.  In March 1999, the 
veteran reported he was told in service that his spine was 
"a little crooked," and that is why he experiences low back 
pain.  He indicated that the chiropractic treatment he 
received seemed to make some difference.  He stated that he 
continued to perform a variety of stretching exercises which 
helped alleviate symptoms.  Examination of his back revealed 
good muscle tone, and the VA examiner stated "the spine exam 
is really [within normal limits]."  The diagnosis was low 
back pain, probable scoliosis.  On the veteran's return for 
routine outpatient treatment in September 1999, it was noted 
that his low back pain was stable, and the veteran was "not 
really using much [N]aprosyn."  The physician felt that an 
examination was not necessary.  The diagnosis was low back 
pain, stable.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's low back disability is diagnosed as lumbosacral 
strain, and is rated under 38 C.F.R. § 4.71a, Code 5295, 
which governs ratings of such disability.  Under Code 5295, a 
10 percent rating is warranted when there is lumbosacral 
strain with slight subjective symptoms only.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, a 20 percent 
rating is warranted.  When lumbosacral strain is severe; with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion, a 
rating of 40 percent is provided. 

The veteran's lumbar spine disability may also be rated under 
38 C.F.R. § 4.71a, Code 5292, which provides for ratings of 
limitation of motion of the lumbar spine.  A 10 percent 
rating is warranted when limitation of the lumbar spine is 
slight; a 20 percent rating is warranted when limitation of 
motion is moderate; and a 40 percent rating is warranted when 
limitation of motion is severe.  

Here, the evidence as a whole (and most notably VA 
examination in March 1999) reflects that the range of motion 
of the veteran's lumbar spine is from 90 degrees flexion to 
15 degrees extension, and there is full lateral flexion and 
rotation.  While there is some limitation of extension, the 
degree shown does not warrant a rating in excess of 10 
percent under Code 5292.  The findings do not reflect more 
than slight limitation of lumbosacral motion.  However, the 
record (most notably the report of VA examination in March 
1999, but also the private chiropractor's records) shows that 
there is muscle spasm of the lumbar spine.  Such findings 
warrant a 20 percent rating under Code 5295.  Severe 
lumbosacral strain (as described above) has not been shown on 
examination, or in any treatment report, during the appellate 
period.  Consequently, a rating in excess of 20 percent is 
not warranted. 


ORDER

A 20 percent rating for the veteran's service connected low 
back disorder is granted, subject to the regulations 
governing payment of monetary awards.  



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

